846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Reynier (NMN) EIRE, Defendant-Appellant.
No. 87-7418.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided May 4, 1988.

Reynier Eire, appellant pro se.
John William McIntosh, Office of United States Attorney, for appellee.
Before DONALD RUSSELL, K.K. HALL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Reynier Eire appeals the district court's denial of his motion to reduce sentence pursuant to Rule 35, Federal Rules of Criminal Procedure.  A motion to reduce sentence is committed to the sound discretion of the district court, and its decision to grant or deny a Rule 35 motion is not reviewable except for a clear abuse of discretion.   United States v. Stumpf, 476 F.2d 945 (4th Cir.1973).  On the record before us, we find no abuse of discretion.


2
Erie also alleges that, in setting his expected parole date, the Parole Commission has relied on inaccurate information in the presentence report.  The decision to grant or deny parole is committed to the unreviewable discretion of the Parole Commission.   Garcia v. Neagle, 660 F.2d 983 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  A prisoner who disputes the accuracy of information in his presentence report and who feels it will jeopardize his parole possibilities may present evidence favorable to him to the Parole Commission;  the Commission will resolve the dispute by the preponderance of the evidence standard.  28 C.F.R. Sec. 2.19(c).  This is Eire's proper remedy.   United States v. Legrano, 659 F.2d 17, 18 (4th Cir.1981).  If the prescribed administrative review does not resolve the matter, Eire may then seek judicial review in a habeas corpus action, filed pursuant to 28 U.S.C. Sec. 2241 in the district in which he is confined.   United States v. Leath, 711 F.2d 119, 120 (8th Cir.1983).


3
For the above reasons we affirm the order of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.